884 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Keith RIDDELL, Petitioner-Appellant,v.KENTUCKY PAROLE BOARD, Respondent-Appellee.
No. 89-5097.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Donald Keith Riddell appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254 in which he alleged a denial of his right to a speedy parole revocation hearing under the Interstate Agreement Detainers (IAD).  The magistrate concluded that the IAD had not been violated and recommended that the petition be dismissed.  Over Riddell's objection, the district court adopted the magistrate's recommendation and dismissed the petition.  Upon consideration, we conclude that the dismissal was proper.


3
First, the district court correctly concluded that the IAD is not applicable where, as here, a petitioner seeks a speedy parole revocation hearing after a parole violation detainer has been filed.    See Carchman v. Nash, 473 U.S. 716, 727-28 (1985).  Ky.Rev.Stat. Sec. 440.455 does not effectively amend the IAD to make it applicable to parole violation warrants.    See Carchman, 473 U.S. at 75 n. 19 (Brennan, J., dissenting).  Furthermore, the district court also correctly noted that an IAD violation does not warrant habeas corpus relief absent exceptional circumstances in any event.    Browning v. Foltz, 837 F.2d 276, 283 (6th Cir.1988), cert. denied, 109 S. Ct. 816 (1989);  Metheny v. Hamby, 835 F.2d 672, 674 (6th Cir.1987), cert. denied, 109 S. Ct. 270 (1988).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.